UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Intermediate Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 05/31 Date of reporting period: 08/31/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. August 31, 2016 (Unaudited) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% Rate (%) Date Amount ($) Value ($) Alabama - 3.1% Alabama Port Authority, Docks Facilities Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/22 3,000,000 3,010,890 Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,500,000 1,904,370 Birmingham Water Works Board, Water Revenue 5.00 1/1/31 3,260,000 4,082,628 Jefferson County, Limited Obligation School Warrants 5.25 1/1/17 3,300,000 3,341,217 Jefferson County, Limited Obligation School Warrants 5.25 1/1/19 2,150,000 2,162,492 Lower Alabama Gas District, Gas Project Revenue 5.00 9/1/31 2,000,000 2,541,560 University of Alabama Board of Trustees, General Revenue (The University of Alabama) 5.00 7/1/24 6,025,000 7,333,871 Alaska - .5% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.25 4/1/24 3,780,000 Arizona - 1.9% Phoenix Civic Improvement Corporation, Junior Lien Wastewater System Revenue 5.00 7/1/28 5,000,000 6,196,950 Pima County, Sewer System Revenue Obligations (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 7/1/20 3,250,000 a 3,764,930 Salt River Project Agricultural Improvement and Power District, Salt River Project Electric System Revenue 5.00 12/1/27 4,500,000 5,362,380 Arkansas - .7% University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/35 2,685,000 3,253,039 University of Arkansas Board of Trustees, Various Facility Revenue (Fayetteville Campus) 5.00 11/1/36 1,585,000 1,917,676 California - 12.5% Arcadia Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/20 1,635,000 b 1,386,317 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) California - 12.5% (continued) Bay Area Toll Authority, San Francisco Bay Area Subordinate Lien Toll Bridge Revenue 5.00 4/1/27 1,750,000 2,153,235 Bay Area Toll Authority, San Francisco Bay Area Toll Bridge Revenue 5.00 4/1/22 3,500,000 4,254,215 California, GO (Various Purpose) 5.25 10/1/20 13,060,000 14,899,501 California, GO (Various Purpose) 5.25 3/1/22 1,250,000 1,446,775 California, GO (Various Purpose) 5.00 9/1/23 2,500,000 3,068,400 California, GO (Various Purpose) 5.63 4/1/25 3,500,000 3,939,565 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.25 8/15/22 3,000,000 3,267,180 California Housing Finance Agency, Home Mortgage Revenue (Insured; FGIC) 4.40 8/1/18 3,310,000 3,336,348 California State Public Works Board, LR (Judicial Council of California) (Various Judicial Council Projects) 5.00 3/1/26 1,500,000 1,834,080 California State Public Works Board, LR (Various Capital Projects) 5.00 12/1/26 4,355,000 5,478,721 California State University Trustees, Systemwide Revenue 5.00 11/1/22 5,000,000 6,004,500 California Statewide Communities Development Authority, Revenue (Loma Linda University Medical Center) 5.00 12/1/31 1,000,000 c 1,180,920 Clovis Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/22 10,415,000 b 9,553,367 Coast Community College District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/20 1,855,000 b 1,770,523 Orange County Transportation Authority, Senior Lien Toll Road Revenue (91 Express Lanes) 5.00 8/15/28 2,500,000 3,063,425 Sacramento City Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 7/1/23 5,065,000 b 4,472,243 San Diego County Water Authority, Water Revenue 5.00 5/1/28 5,000,000 5,909,700 San Diego Public Facilities Financing Authority, Subordinated Water Revenue (Payable Solely from Subordinated Installment Payments Secured by Net System Revenues of the Water Utility Fund) 5.00 8/1/28 2,000,000 2,416,920 San Diego Public Facilities Financing Authority, Water Revenue (Prerefunded) 5.00 8/1/20 7,560,000 a 8,792,960 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) California - 12.5% (continued) Southern California Public Power Authority, Revenue (Canyon Power Project) (Prerefunded) 5.00 1/1/20 5,000,000 a 5,709,750 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,850,000 2,134,401 Tobacco Securitization Authority of Southern California, Tobacco Settlement Asset-Backed Bonds (San Diego County Tobacco Asset Securitization Corporation) 4.75 6/1/25 805,000 817,872 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/22 2,000,000 2,190,360 University of California Regents, General Revenue 5.25 5/15/23 125,000 130,413 Colorado - 3.5% City and County of Denver, Airport System Subordinate Revenue 5.50 11/15/26 15,640,000 19,201,697 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 5,355,000 5,895,962 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/18 3,000,000 b 2,915,220 Connecticut - 1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/26 2,500,000 3,175,950 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/32 5,500,000 6,750,700 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Prerefunded) 5.00 7/1/20 1,000,000 a 1,159,670 Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Prerefunded) 5.00 7/1/20 1,000,000 a 1,159,670 District of Columbia - 2.4% District of Columbia, Income Tax Secured Revenue 5.00 12/1/25 2,500,000 2,823,600 District of Columbia Water and Sewer Authority, Public Utility Subordinate Lien Revenue 5.00 10/1/27 5,980,000 7,289,620 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/25 3,000,000 3,658,560 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) District of Columbia - 2.4% (continued) Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/35 1,000,000 1,216,610 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Bonds 5.25 7/1/23 3,725,000 4,156,690 Florida - 7.4% Broward County, Airport System Revenue 5.00 10/1/22 3,605,000 4,324,882 Broward County, Port Facilities Revenue 5.00 9/1/21 4,340,000 5,071,203 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 16,000,000 19,993,440 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/21 5,000,000 5,897,000 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/20 3,500,000 3,998,540 Collier County School Board, COP (Master Lease Program Agreement) (Insured; Assured Guaranty Municipal Corp.) 5.25 2/15/22 2,000,000 2,416,240 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/24 1,480,000 1,858,821 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 5.00 10/1/30 1,250,000 1,544,838 Hillsborough County, GO (Unincorporated Area Parks and Recreation Program) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,155,000 1,397,215 Jacksonville Economic Development Commission, Health Care Facilities Revenue (Florida Proton Therapy Institute Project) 6.00 9/1/17 925,000 c 969,289 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/24 2,500,000 3,135,600 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/34 2,000,000 2,385,780 Miami-Dade County, Seaport Revenue 5.75 10/1/28 1,500,000 1,849,680 Miami-Dade County, Subordinate Special Obligation Revenue 5.00 10/1/26 1,000,000 1,205,340 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/23 1,415,000 1,560,420 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 6.75 7/1/22 3,000,000 d 1,199,880 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Georgia - 2.5% Atlanta, Water and Wastewater Revenue 5.00 11/1/31 2,000,000 2,484,200 Atlanta, Water and Wastewater Revenue (Prerefunded) 6.00 11/1/19 3,000,000 a 3,498,240 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/27 1,000,000 1,258,390 DeKalb County, Water and Sewerage Revenue 5.25 10/1/25 4,000,000 5,257,360 Main Street Natural Gas, Inc., Gas Project Revenue (Guaranty Agreement; Merrill Lynch and Co., Inc.) 5.50 9/15/28 2,530,000 3,317,918 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.75 1/1/19 730,000 797,591 Municipal Electric Authority of Georgia, Project One Subordinated Bonds 5.00 1/1/28 2,500,000 3,197,225 Illinois - 11.0% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.50 1/1/26 3,300,000 4,007,850 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/23 3,530,000 4,219,550 Chicago, General Airport Senior Lien Revenue (Chicago O'Hare International Airport) 5.00 1/1/29 4,000,000 4,781,160 Chicago, Second Lien Wastewater Transmission Revenue Project Bonds 5.00 1/1/26 2,500,000 2,938,275 Chicago, Second Lien Water Revenue 5.00 11/1/25 1,200,000 1,461,924 Chicago, Second Lien Water Revenue 5.00 11/1/27 2,000,000 2,450,700 Chicago Park District, Limited Tax GO 5.00 1/1/28 1,000,000 1,154,930 Chicago Park District, Limited Tax GO 5.00 1/1/30 2,060,000 2,345,310 Cook County Community High School District Number 219, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/24 2,020,000 2,120,717 Greater Chicago Metropolitan Water Reclamation District, GO 5.00 12/1/31 3,275,000 4,081,632 Illinois, Sales Tax Revenue 5.00 6/15/18 1,700,000 1,827,602 Illinois Finance Authority, Revenue (Advocate Health Care Network) 5.00 6/1/28 9,005,000 10,686,954 Illinois Finance Authority, Revenue (OFS Healthcare System) 5.00 11/15/28 1,205,000 1,473,787 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/33 2,140,000 2,579,363 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Illinois - 11.0% (continued) Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/25 5,000,000 5,606,700 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 12/1/32 2,000,000 2,466,320 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 5,000,000 5,593,150 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.55 6/15/21 1,665,000 1,741,923 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/18 2,290,000 2,446,682 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.25 6/1/21 3,300,000 3,891,789 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 2,750,000 3,232,900 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 2,385,000 2,856,443 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/26 7,595,000 8,981,012 University of Illinois Board of Trustees, Auxiliary Facilities System Revenue (University of Illinois) 5.00 4/1/32 3,655,000 4,282,563 Indiana - 3.0% Indiana Finance Authority, Educational Facilities Revenue (Butler University Project) 5.00 2/1/30 1,400,000 1,602,132 Indiana Finance Authority, First Lien Wastewater Utility Revenue (CWA Authority Project) 5.25 10/1/23 2,500,000 2,984,200 Indiana Municipal Power Agency, Power Supply System Revenue 5.00 1/1/36 3,000,000 3,676,560 Indianapolis, Gas Utility Distribution System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/23 3,500,000 4,025,490 Indianapolis, Thermal Energy System First Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/18 7,700,000 8,334,249 Richmond Hospital Authority, Revenue (Reid Hospital Project) 5.00 1/1/28 2,440,000 2,973,091 Iowa - .7% Iowa Finance Authority, Health Facilities Revenue (UnityPoint Health) 5.00 8/15/32 2,280,000 2,806,976 Iowa Finance Authority, State Revolving Fund Revenue 5.00 8/1/24 2,000,000 2,385,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Kentucky - 1.1% Kentucky Public Transportation Infrastructure Authority, Subordinate Toll Revenue, BAN (Downtown Crossing Project) 5.00 7/1/17 6,250,000 6,455,250 Pikeville, Hospital Improvement Revenue (Pikeville Medical Center, Inc. Project) 6.25 3/1/23 2,195,000 2,598,573 Louisiana - 2.6% Louisiana State University Board of Supervisors and Agricultural and, Mechanical College, Auxiliary Revenue 5.00 7/1/25 2,000,000 2,280,640 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/27 17,500,000 18,046,525 Maryland - 1.0% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.38 6/1/25 1,500,000 1,683,990 Maryland Economic Development Corporation, Private Activity Revenue (Purple Line Light Rail Project) (Green Bonds) 5.00 3/31/24 1,000,000 1,171,370 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/31 1,740,000 2,103,364 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 7/1/24 1,155,000 1,390,712 Maryland Stadium Authority, Baltimore City Public Schools Construction and Revitalization Program Revenue 5.00 5/1/22 1,500,000 1,818,705 Massachusetts - 4.6% Massachusetts, Federal Highway GAN (Accelerated Bridge Program) 5.00 6/15/23 3,250,000 3,952,845 Massachusetts College Building Authority, Revenue 5.00 5/1/27 1,800,000 2,159,424 Massachusetts Development Finance Agency, Revenue (Bentley University Issue) 5.00 7/1/23 2,550,000 2,871,070 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/25 1,000,000 1,185,420 Massachusetts Development Finance Agency, Revenue (Partners HealthCare System Issue) 5.00 7/1/34 2,630,000 3,264,750 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Massachusetts - 4.6% (continued) Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.50 1/1/22 2,990,000 3,520,874 Massachusetts Educational Financing Authority, Education Loan Revenue (Issue K) 5.00 7/1/22 6,645,000 7,634,706 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 10/15/23 2,500,000 2,986,400 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/24 5,000,000 6,096,650 Massachusetts School Building Authority, Senior Dedicated Sales Tax Revenue 5.00 8/15/28 2,000,000 2,432,720 Michigan - 3.6% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,635,000 1,824,235 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/19 2,965,000 3,342,089 Michigan, GO (Environmental Program) 5.00 11/1/19 2,000,000 2,265,020 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 3,180,000 3,945,776 Michigan Finance Authority, HR (Oakwood Obligated Group) 5.00 8/15/30 3,870,000 4,585,834 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,197,250 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Water Supply System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/23 5,000,000 6,081,800 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,702,000 Wayne County Airport Authority, Junior Lien Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,500,000 2,624,000 Minnesota - .2% Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/24 1,000,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Missouri - 2.8% Kansas City, General Improvement Airport Revenue 5.00 9/1/19 4,000,000 4,454,920 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,495,000 1,747,685 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/30 2,425,000 2,816,613 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (CoxHealth) 5.00 11/15/35 3,705,000 4,433,699 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.) 5.00 11/15/26 1,000,000 1,277,130 Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Luke's Health System, Inc.) 5.00 11/15/28 1,300,000 1,627,158 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Iatan 2 Project) 5.00 1/1/32 1,550,000 1,842,392 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/30 3,270,000 3,997,935 Nebraska - 1.1% Public Power Generation Agency, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/29 4,750,000 5,806,067 Public Power Generation Agency of Nebraska, Revenue (Whelan Energy Center Unit 2) 5.00 1/1/30 2,250,000 2,734,875 Nevada - 1.5% Clark County, Airport System Revenue 5.00 7/1/22 3,300,000 3,742,101 Director of the State of Nevada Department of Business and Industry, SWDR (Republic Services, Inc. Project) 5.63 6/1/18 5,000,000 5,323,500 Las Vegas Valley Water District, Limited Tax GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/25 2,100,000 2,539,467 New Hampshire - .7% New Hampshire Business Finance Authority, PCR (The United Illuminating Company Project) (Insured; AMBAC) 1.02 10/1/33 6,000,000 e STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) New Jersey - 2.2% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/28 2,250,000 2,529,518 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/29 1,400,000 1,630,818 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.25 6/15/31 4,000,000 4,640,320 Rutgers The State University, GO 5.00 5/1/29 6,840,000 8,253,691 New Mexico - .9% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 1.08 8/1/19 5,000,000 e 4,979,400 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 0.98 2/1/19 2,500,000 e 2,493,575 New York - 6.4% New York City, GO 5.00 8/1/20 2,655,000 3,079,827 New York City, GO 5.00 3/1/25 3,300,000 4,169,022 New York City, GO 5.00 8/1/28 5,000,000 5,957,300 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/22 4,385,000 5,005,828 New York City Industrial Development Agency, Senior Airport Facilities Revenue (Transportation Infrastructure Properties, LLC Obligated Group) 5.00 7/1/20 3,035,000 3,378,198 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 5/1/28 4,400,000 5,423,704 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.25 10/1/35 2,000,000 2,752,980 New York State Dormitory Authority, Revenue (New York University Hospitals Center) (Prerefunded) 5.25 7/1/17 100,000 a 103,949 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.25 2/15/21 2,490,000 2,759,792 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 2/15/25 3,925,000 4,992,090 New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) 5.00 3/15/32 4,000,000 4,959,000 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) New York - 6.4% (continued) New York State Dormitory Authority, State Personal Income Tax Revenue (General Purpose) (Prerefunded) 5.25 2/15/19 10,000 a 11,123 New York Transportation Development Corporation, Special Facility Revenue (American Airlines, Inc. John F. Kennedy International Airport Project) 5.00 8/1/31 1,000,000 1,101,820 New York Transportation Development Corporation, Special Facility Revenue (LaGuardia Airport Terminal B Redevelopment Project) 5.00 7/1/34 1,000,000 1,174,490 Suffolk Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.38 6/1/28 735,000 764,915 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.68 12/3/19 5,000,000 e 4,946,350 North Carolina - .8% North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/30 4,000,000 4,670,040 North Carolina Eastern Municipal Power Agency, Power System Revenue (Escrowed to Maturity) 5.00 1/1/21 1,200,000 1,385,160 Ohio - .4% Montgomery County, Revenue (Miami Valley Hospital) 5.75 11/15/22 2,970,000 Oregon - .2% Port of Portland, Revenue (Portland International Airport) 5.00 7/1/35 1,000,000 Pennsylvania - 3.5% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; FGIC) 5.00 1/1/19 3,395,000 3,703,266 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 5.65 12/15/17 180,000 184,898 Montgomery County Higher Education and Health Authority, HR (Abington Memorial Hospital Obligated Group) 5.00 6/1/21 6,585,000 7,727,958 Pennsylvania Higher Educational Facilities Authority, Health System Revenue (University of Pennsylvania Health System) 5.00 8/15/25 1,700,000 2,169,115 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/27 1,800,000 2,145,348 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Pennsylvania - 3.5% (continued) Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/31 1,650,000 2,022,323 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/28 3,250,000 3,979,527 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.38 9/15/17 740,000 754,748 Philadelphia School District, GO 5.00 9/1/17 1,160,000 1,200,786 Philadelphia School District, GO 5.00 9/1/21 3,555,000 3,935,776 South Carolina - 1.1% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/20 5,000,000 5,657,500 South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/25 2,320,000 2,915,915 Tennessee - .2% Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/26 1,505,000 Texas - 8.0% Austin, Electric Utility System Revenue 5.00 11/15/23 1,550,000 1,795,675 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/32 1,350,000 1,627,857 Cypress-Fairbanks Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 5,000,000 6,227,050 Dallas and Fort Worth, Joint Revenue (Dallas-Fort Worth International Airport) 5.00 11/1/22 4,000,000 4,793,720 Harris County, Tax Road GO 5.00 10/1/27 2,500,000 3,197,675 Harris County Metropolitan Transit Authority, Sales and Use Tax Revenue (Prerefunded) 5.00 11/1/21 2,500,000 a 3,014,625 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/28 2,500,000 3,051,950 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 2,325,000 2,826,084 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 1.04 7/1/32 1,800,000 e 1,658,250 Houston, Combined Utility System First Lien Revenue 5.00 11/15/20 2,725,000 3,185,961 Houston, Combined Utility System First Lien Revenue 5.00 11/15/29 2,500,000 2,966,175 North Texas Tollway Authority, First Tier System Revenue 6.00 1/1/23 385,000 409,628 Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Texas - 8.0% (continued) North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/31 5,000,000 6,064,750 Plano Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/26 3,000,000 3,907,830 San Antonio, Municipal Drainage Utility System Revenue 5.00 2/1/28 5,000,000 6,076,350 San Antonio, Water System Revenue 5.00 5/15/29 1,355,000 1,539,483 Tarrant County Cultural Education Facilities Finance Corporation, HR (Baylor Scott and White Health Project) 5.00 11/15/31 1,400,000 1,743,630 Texas, GO (College Student Loan Bonds) 5.50 8/1/19 3,500,000 3,973,445 Texas Transportation Commission, Central Texas Turnpike System Second Tier Revenue 5.00 8/15/31 2,500,000 2,986,150 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/23 2,000,000 2,236,400 Virginia - .4% Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/22 3,000,000 Washington - 3.4% Port of Seattle, Intermediate Lien Revenue 5.00 8/1/28 2,485,000 2,940,227 Port of Seattle, Intermediate Lien Revenue 5.00 3/1/34 2,000,000 2,416,880 Port of Seattle, Limited Tax GO 5.75 12/1/25 830,000 1,001,171 Seattle, Drainage and Wastewater Improvement Revenue 5.00 9/1/27 5,025,000 6,009,347 Washington, GO (Various Purpose) 5.00 2/1/22 2,500,000 2,848,925 Washington, Motor Vehicle Fuel Tax GO 5.00 7/1/23 5,030,000 6,259,885 Washington, Motor Vehicle Fuel Tax GO 5.00 2/1/24 4,315,000 5,303,696 West Virginia - .2% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/22 1,475,000 Wisconsin - 1.3% Public Finance Authority of Wisconsin, Lease Development Revenue (KU Campus Development Corporation - Central District Development Project) 5.00 3/1/36 4,500,000 5,362,200 STATEMENT OF INVESTMENTS (Unaudited) (continued) Long-Term Municipal Investments - Coupon Maturity Principal 98.9% (continued) Rate (%) Date Amount ($) Value ($) Wisconsin - 1.3% (continued) Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/28 1,890,000 2,304,723 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 2,250,000 2,672,258 Total Investments (cost $724,145,896) % Cash and Receivables (Net) % Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2016, these securities were valued at $2,150,209 or .27% of net assets. d Non-income producing—security in default. e Variable rate security—rate shown is the interest rate in effect at period end. STATEMENT OF INVESTMENTS Dreyfus Intermediate Municipal Bond Fund, Inc. August 31, 2016 (Unaudited) The following is a summary of the inputs used as of August 31, 2016 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Municipal Bonds † - 782,498,776 1,199,880 † See Statement of Investments for additional detailed categorizations. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 5/31/2016 899,970 Realized gain (loss) - Change in unrealized appreciation (depreciation) 299,910 Purchases/Issuances - Sales/Dispositions - Transfers into Level 3 - Transfers out of Level 3 - Balance as of 8/31/2016 1,199,880 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 8/31/2016 299,910 NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board Members (the "Board") Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at NOTES fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All of the preceding securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded, but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At August 31, 2016, accumulated net unrealized appreciation on investments was $59,552,760, consisting of $61,510,566 gross unrealized appreciation and $1,957,806 gross unrealized depreciation. At August 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Intermediate Municipal Bond Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 14, 2016 By: /s/ James Windels James Windels Treasurer Date: October 14, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
